Judgment affirmed, with costs. The defendant paid the principal and withheld the interest incident to it, while the law demanded him to pay. The withholding was not an inadvertence, but an unlawful insistence of ownership. It does not require a demand to convert a rightful possession into a wrongful holding, when a public officer, in breach of the demand which the statute* puts upon him, keeps and retains as his own the funds of a town. Jenks, P. J., Thomas, Mills, Putnam and Kelly, JJ., concurred.

 See Town Law (Consol. Laws, chap. 62; Laws of 1909, chap. 63), § 91, as amd. by Laws of 1909, chap. 491.— [Rep.